Citation Nr: 1128848	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  05-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from August 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the appellant's claim of entitlement to service connection for PTSD and assigned a 50 percent disability rating.  The appellant submitted a notice of disagreement with this assignment in February 2005 and timely perfected his appeal in June 2005.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claim on appeal.  In his June 2005 Substantive Appeal [VA Form 9] he declined the option of testifying at a personal hearing.

This claim came before the Board in November 2007.  At that time, the claim was remanded for additional evidentiary development.  In November 2009, the Board denied the appellant's claim.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (the Court), indicating his disagreement with the denial of his claim for PTSD.  The Court issued a September 2010 Order vacating the November 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  

The Board notes that the Veteran has alleged inability to retain employment due to his service-connected PTSD.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant's PTSD is manifested by severe occupational impairment, anxiety, panic attacks, depression, impaired impulse control and difficulty in adapting to stressful experiences.

2.  The evidence of record does not demonstrate that the appellant's PTSD is manifested by total occupational impairment due to gross impairment in thought process or communication; the appellant does not suffer from delusions or hallucinations; he is oriented to time, place and person and does not suffer from severe memory loss.

3.  The evidence does not demonstrate that the appellant's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  The appellant has been totally unemployable due to his service-connected PTSD since May 31, 2001, the date of the appellant's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for PTSD, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).

3.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities, as of May 31, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



TDIU

With respect to the claim of entitlement to TDIU, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

PTSD

The appellant's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board notes that the appellant has been awarded Social Security Administration disability benefits for the residuals of his cerebrovascular accident.  These records have been associated with the claims file.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The RO provided the appellant an appropriate VA examination in May 2008, with supplemental opinions in November 2008 and January 2009.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The May 2008 VA examination report and November 2008 and January 2009 medical opinion statements are thorough and supported by VA outpatient treatment records.  The examination and opinions in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its November 2007 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.  See Stegall, supra.  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and the appellant attended that examination.  The AMC later issued two SSOCs.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

II.  The Merits of the Claims

A.  PTSD

The appellant contends that his service-connected PTSD is more severe than contemplated in his currently assigned 50 percent disability rating.  The Board concurs.

Governing Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2009).

The degree of impairment resulting from a disability involves a factual determination of the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57- 58 (1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Further, because the appellant's disability rating claim has been in continuous appellate status since the original assignment of service connection, the evidence to be considered includes all evidence proffered in support of the original claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The appellant's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the appellant's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders, including PTSD, are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  The appellant has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the appellant is appropriately rated under Diagnostic Code 9411.

Specific Schedular Criteria

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

PTSD is rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2010).  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

The current 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The current 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The current 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Within the DSM-IV, global assessment of functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical evidence to be considered, but it is not dispositive.  The same is true of any physician's statement as to the severity of a condition.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

Analysis

Here, while the records show that the appellant was initially assigned a GAF score of 61 in January 2001 [GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships], shortly thereafter, he was assigned a GAF score of 45 [GAF scores of 41 to 50 shows "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)].  See VA Treatment Records, January 22, 2001 & May 23, 2001.  Following the May 2001 psychiatric assessment [assigning the GAF score of 45], for the balance of the appeal period, the appellant was assigned GAF scores of 50.  

VA examination reports dated in September 2001 and May 2008 indicate that the appellant was assigned GAF scores of 50 due to nightmares, hypervigilance, depression, panic attacks, problems at work and self-isolation.  The assignment of a GAF score that indicates serious distress, combined with other symptoms and deteriorating relations at work, indicates a more severe disability picture.  The Board finds that the GAF score of 50 adequately represents the level of the appellant's serious PTSD symptomatology.

With respect to the specific schedular criteria, the evidence of record demonstrates that the appellant has experienced occupational and social impairment, with deficiencies in most areas, particularly associated with mood.  In a vocational rehabilitation noted, dated in June 2001, the appellant noted that he was fired several times from different jobs due to his quick temper and because he could not get along with other employees.  He indicated that he argued with everyone and had begun to isolate himself, refusing to be around others.  See VA Vocational Rehabilitation Assessment, June 6, 2001.  In July 2003, a VA summary of services letter noted that after participating in 28 sessions of counseling, the appellant continued to suffer from symptoms of PTSD, to include intrusive thoughts, nightmares, sleep disturbance, isolation, and anger outbursts.  See VA Summary of Services Letter, July 6, 2003.

In both May 2001 and during his VA examination in May 2008, the appellant endorsed general suicidal ideation, stating that he had thought about committing suicide, but that he did not have a specific plan.  See VA Treatment Record, May 23, 2001; VA Examination Report, May 9, 2008.  The balance of the VA treatment records indicate that the appellant experienced impaired impulse control, to include unprovoked irritability and periods of violence.  See Treatment Records, generally.  The appellant stated that his marriage had suffered significant impairment due to his behavior over the years.  See VA Clinician's Letter, April 4, 2004.  The appellant also had difficulty establishing and maintaining effective social relationships outside of his therapy group.  See VA Examination Report, May 9, 2008.

Though the appellant has not demonstrated that he performs obsessional rituals, which interfere with his routine activities, speaks illogically, or neglects his personal appearance, the Board finds this is not detrimental to his claim.  As noted above, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  The Board finds that the appellant's disability picture more nearly approximates a 70 percent evaluation, but no higher.  

The evidence of record does not support a finding that the appellant is entitled to a complete 100 percent disability rating.  At no time has the appellant demonstrated that he suffers from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; was in persistent danger of hurting himself or others; was intermittently unable to perform activities of daily living; was disoriented to time or place; or suffered from memory loss for names of close relatives, his own occupation or name.  See VA Treatment Records, generally; see also VA Examination Reports, September 2001 and May 2008.

The Board concludes that the objective medical evidence and the appellant's statements regarding his symptomatology show disabilities that more nearly approximate the criteria required for a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2010); see also Gilbert, supra.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The appellant has not expressly raised the matter of entitlement to an extraschedular rating.  The appellant's contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant has not identified any factors which may be considered to be exceptional or unusual with respect to his service-connected PTSD and the Board has been similarly unsuccessful.

The record does not show that the appellant has required any hospitalizations for his service-connected PTSD.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

B.  TDIU

As noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that an appellant is appealing a disability rating, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for TDIU has been raised by the record.

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  As outlined above, the appellant is now service-connected for PTSD and a disability rating of 70 percent has been assigned.  He is also service connected for tinnitus [considered 10 percent disabling] and right ear hearing loss [considered noncompensable].  As such, the appellant meets the percentage requirements set forth in 38 C.F.R. § 3.340.  

The Board is aware of the January 2009 VA medical opinion regarding the appellant's employability.  The VA examiner noted that the appellant had a long standing history of PTSD symptoms, since his time in service.  In spite of his symptoms, it was noted that he reportedly held a job for 25 years as a coal miner until 1997, when he reportedly experienced his first stroke.  He stated that he became permanently disabled after that time and received Social Security disability based on his medical problems.  It was also noted that he experienced a second stroke in 2005.  The examiner concluded that although the appellant was considered unemployable, due to the timeline of events, it could not be stated that he was unemployable due to his PTSD symptoms alone.  The appellant has a complex constellation of physical and mental health symptoms that appeared to be contributing to his unemployability.  See VA Medical Opinion, January 22, 2009.

However, as noted above, the June 2001 VA vocational rehabilitation assessment indicated that the appellant was fired several times during his career due to his quick temper and inability to get along with others.  The appellant also indicated that he had significant problems being around people and isolated himself.  When faced with other people, he became quiet, tense, and anxious, and was quick to respond with unprovoked attacks against others.  It was noted that his relationships with other people had deteriorated severely in recent years due to his PTSD.  The examiner concluded that the severity of the appellant's symptoms limited his ability to process work procedures and instructions that are required in competitive employment.  The appellant's emotional lability impaired him in getting along with co-workers without distracting them or exhibiting behavioral extremes.  Overall, these psychiatric problems significantly impaired the appellant's ability to meet the demands of work on a sustained basis, were chronic in nature, and he was not considered a feasible candidate for vocational rehabilitation.  See Vocational Rehabilitation Assessment, June 6, 2001.

A VA clinician noted in September 2003, that the appellant continued to be socially and occupationally impaired and unemployable.  His prognosis for full recovery was guarded at best due to the chronic nature of his PTSD symptoms.  See VA Clinician's Letter, September 2, 2003.  In July 2003, a VA counselor also noted that the appellant suffered from severe PTSD, resulting in difficulty maintaining employment.  See Counseling Specialist's Summary of Services Letter, July 6, 2003.  Finally, in August 2008, a VA clinician noted that the appellant continued to be socially and occupationally impaired and unemployable with a guarded prognosis, at best.  See VA Clinician's Letter, August 14, 2008.

Upon review of the totality of the evidence and affording the appellant the full benefit of the doubt, the Board finds that the evidence supports a finding that the appellant is unemployable due to his service-connected PTSD symptomatology as of May 31, 2001, the date of the claim.  See 38 U.S.C. § 5107(b) (West 2002).  







	(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to a rating of 70 percent, but no higher, for PTSD is warranted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities, as of May 31, 2001, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


